TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00280-CR


                                 The State of Texas, Appellant

                                                v.

                                 Philip Clinton Allen, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2010-110, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State of Texas filed a notice of appeal of the trial court’s order discharging

Philip Clinton Allen from his community supervision.           See Tex. Code Crim. Proc. art.

42A.701(f). The State has now filed a motion to dismiss its appeal, explaining that the trial court

has withdrawn and rescinded that order. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.2(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Appellant’s Motion

Filed: July 16, 2021

Do Not Publish